     Case 3:17-cv-01054-BAS-LL Document 80 Filed 02/05/19 PageID.1965 Page 1 of 3


 1   Charles S. LiMandri, SBN 11084
 2
     Paul M. Jonna, SBN 265389
     Jeffrey M. Trissell, SBN 292480
 3   FREEDOM OF CONSCIENCE DEFENSE FUND
 4   P.O. Box 9520
     Rancho Santa Fe, California 92067
 5   Tel: (858) 759-9948; Fax: (858) 759-9938
 6   cslimandri@limandri.com

 7   Attorneys for Plaintiffs
 8

 9                              UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
     Citizens For Quality Education                 Case No. 3:17-cv-1054-BAS (LL)
12
     San Diego, et al.,
13                                                  JOINT NOTICE OF SETTLEMENT IN
                  Plaintiffs;                       PRINCIPLE AND REQUEST TO
14
           v.                                       VACATE SCHEDULE
15

16   Richard Barrera, et al.,
17

18                  Defendants.

19          The parties wish to inform the Court that they have reached a settlement in principle
20   in the above-captioned case and are in the process of drafting a final settlement agreement.
21   The parties therefore jointly request that the Court vacate the current scheduling order and
22   all other upcoming deadlines and hearings, including the ENE Conference scheduled for
23   tomorrow, February 6, 2019.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                                                         17cv1054
                                                 -1-
     Case 3:17-cv-01054-BAS-LL Document 80 Filed 02/05/19 PageID.1966 Page 2 of 3


 1
                                  Respectfully submitted,

 2   Dated: February 5, 2019      FREEDOM OF CONSCIENCE DEFENSE FUND
 3

 4
                                  By:      /s/ Charles S. LiMandri
 5                                         CHARLES S. LIMANDRI
 6
                                           PAUL M. JONNA
                                           JEFFREY M. TRISSELL.
 7

 8
                                           Attorneys for PLAINTIFFS

 9
10   Dated: February 5, 2019      PAUL, PLEVIN, SULLIVAN & CONNAUGHTON LLP
11

12                                By:        /s/ Jennifer M. Fontaine
13
                                           MICHAEL C. SULLIVAN
                                           JENNIFER M. FONTAINE
14

15
                                           Attorneys for DEFENDANTS

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                                               17cv1054
                                            -2-
Case 3:17-cv-01054-BAS-LL Document 80 Filed 02/05/19 PageID.1967 Page 3 of 3


                                      CERTIFICATE OF SERVICE
  1
          Citizens for Quality Educ. San Diego, et al. v. San Diego Unified School District, et al.
  2                                  Case No.: 3:17-cv-1054-BAS-JMA

  3          I, the undersigned, declare under penalty of perjury that I am over the age of eighteen
      years and not a party to this action; my business address is P.O. Box 9520, Rancho Santa Fe,
  4   California 92067, and that I served the following document(s):
  5
      •        JOINT NOTICE OF SETTLEMENT IN PRINCIPLE AND REQUEST TO VACATE
  6            SCHEDULE.
  7   on the interested parties in this action by placing a true copy in a sealed envelope, addressed as
  8   follows:

  9   Jennifer M. Fontaine, Esq.
      Paul, Plevin, Sullivan & Connaughton LLP
 10
      101 West Broadway, Ninth Floor
 11   San Diego, California 92101-8285
      Tel: (619)237-5200; Fax: (619) 615-0700
 12
      E-Mail: jfontaine@paulplevin.com
 13   Attorneys for Defendants San Diego Unified
      School District; Richard Barrera; Kevin
 14
      Beiser; John Lee Evans; Michael McQuary;
 15   Sharon Whitehurst-Payne; Cynthia Marten
 16       X    (BY MAIL) I am "readily familiar" with the firm's practice of collection and
 17            processing correspondence for mailing. Under that practice it would be deposited
               with the U.S. Postal Service on that same day with postage thereon fully prepaid at
 18            Rancho Santa Fe, California in the ordinary course of business. The envelope was
               sealed and placed for collection and mailing on this date following our ordinary
 19            practices. I am aware that on motion of the party served, service is presumed invalid
 20            if postal cancellation date or postage meter date is more than one day after date of
               deposit for mailing in affidavit.
 21
               (BY ELECTRONIC MAIL) I served a true copy, electronically on designated
 22
               recipients via electronic transmission of said documents.
 23
          X    (BY ELECTRO NIC FILING /SERVICE) I caused such document(s) to be
 24            Electronically Filed and/or Service using the ECF/CM System for filing and
 25            transmittal of the above documents to the above-referenced ECF/CM registrants.

 26            I declare under penalty of perjury, under the laws of the State of California, that the
 27   above is true and correct. Executed on February 5, 2019, at Rancho Santa Fe, California.
 28
                                                   ______________________________
                                                   Kathy Denworth

                                                      1
                                        CERTIFICATE OF SERVICE
